DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered.

Status of the Claims
Claims 1-37 and 38 are cancelled.
Claims 37, 39 and 40 remain pending.
Claims 37, 39 and 40 are rejected.
Claims 37 and 39 are objected to.

Applicant’s Response
Applicant's response, filed 23 December 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office Action the text presented in italics corresponds to the Applicant’s explicit recitations in the Substitute Specification filed 24 August 2018 and, in the Claims as amended in the response filed 23 December 2021. 

Priority
This Application is a national stage application of PCT/US2016/034547 filed 27 May 2016. Acknowledgment is made of Applicant’s claim for priority under 35 USC § 119(e)  to US 62/172,987 filed 9 June 2015. Priority is granted for each of claims 37, 39 and 40 herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. A signed and dated copy of the IDS is included with this Office Action.

Specification
	In the Office Action mailed on 29 April 2021 the Examiner objected to the Specification for multiple informalities. In the response filed on 23 December 2021 the Applicant requests holding the objections to the Specification in abeyance until allowable subject matter is agreed upon. The objection to the Substitute Specification field on 24 August 2018 is maintained for the reasons stated in the Office Action mailed on 29 April 2021.  For the Applicant’s convenience the objections previously raises are presented below:
As indicated in the Office Action mailed on 29 April 2021, the disclosure is objected to because of the following informalities: 
There are multiple punctuation mark informalities throughout the Specification filed on 24 August 2018. Some non-limiting examples include:
At paragraph 15 a period is missing between “validation datasets (n=11)” and “Eculizumab observations...”
At paragraph 18 a period is missing between “pharmacokinetic model (FIG 14A)” and “Observed versus population model predicted eculizumab concentrations.
At paragraph 118 the colon (;) between “first dose” and “50%” should be deleted and, period is missing at the end of the description of Table 8 after “or 50ug/mL”.
A period should be inserted after all the references to figures using the term “FIG”. See for example, paragraphs 17, 18-21 and 45.
The Applicant is asked to review the Specification for any other informalities and correct the Specification accordingly.
Paragraph 9 describes that the therapeutic eculizumab serum concentration to be maintained is  ≥99 mg/mL. Then at paragraph 12 this level is indicated as being >99g/mL. The Applicant is asked to clarify whether the concentration and/or level is in micrograms per milliliter (g/mL) or in milligrams per milliliter (mg/mL). The same issue is noted in paragraph 7.
Paragraph 12, in reference to Figure 8, describes: 
The correlation between the CH50 and the serum eculizumab concentration was determined based on the ROC curve (a) to maximize the Youden’s Index which is defined as specificity+sensitivity-l(b). According to the analysis, a CH50 <15.5 units for this particular assay would indicate that the eculizumab level is >99 pg/mL (b). All eculizumab concentrations were classified into two groups above and below the CH50 cutoff (c).

The Applicant is asked to clarify what “(a)” and “(b)” are referring to as these references are not included in Figure 8.
At paragraph 43, the Applicant is asked to define the following abbreviations: “DDD”, “MS” and “TTP”. 
Table 8 is described at paragraph 50 as follows:
In one aspect, a dosing table is disclosed. The dosing table may be used for determining the time in which a complement inhibitor will fall below therapeutically effective levels. The table may take a variety of different forms, for example, as shown in Table 8. The table may include a first region or area that specifies an initial amount of complement inhibitor administered, a second region or area that specifies a range of sC5b-9 levels, a third region or area that specifies a range of body weights, and a fourth region or area that specifies a time period in which the complement inhibitor is expected to fall within a therapeutically effective level. The time period is calculated based on Equation I as described above.
At paragraph 118, Table 8 is described again as follows:
Table 8. Time (hours) after the first dose: 50% of patients keep concentration above the Ctrough of 100 ug/mL (target) or 50 ug/mL.

    PNG
    media_image1.png
    492
    883
    media_image1.png
    Greyscale


The Applicant is asked to clarify whether Table 8 is a dosing table or whether Table 8 is a table of times measured or related to concentrations. The Applicant is also asked to clarify what “Time above 100 ug/ml > 50% patients” is indicating. Finally, Table 8 appears to have only three regions: Initial Dose, Body Weight and Time above 100ug/ml>50% patients. 
Paragraph 52 describes: 
“....Prospectively collected laboratory samples and clinical data from 18 HSCT recipients with high-risk TMA (from the pilot study) presenting with complement activation who were treated with....”. The Applicant is asked to clarify whether “the pilot study” refers to the “pilot dataset” described in reference to figure 11 at paragraph 15 or to another study.
At paragraph 57,  the term “de novo” should be italicized since it is a foreign (Latin) word.
Paragraph 66 reads: “Population PK modeling was performed using NONMEM version 7.2 (ICON Development Solutions, Ellicott City, MD, USA) to characterize population PK parameters, focusing on the induction phase (1st dose), and to identify significant covariates for eculizumab PK parameters
(Supplement).” The Applicant is asked to clarify what the word “Supplement” refers to.
The use of the terms NONMEM in paragraph 66, MicroVue in paragraphs 132 and 144, Nunc-Immuno at paragraph 134 and BioTek at paragraph 141 which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See paragraph 70: http://www.berkleymadonna.com/.
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Table 3 is described at paragraph 82 as “Patient demographics for population pharmacokinetic analysis”. Table 3 is reproduced below:

    PNG
    media_image2.png
    273
    728
    media_image2.png
    Greyscale



The Applicant is asked to clarify what the numbers indicated as the “Mean” of “Eculizumab induction dose (mg) 300mg/600mg/900mg” represent. These number are “1/4/5” and this is not a “Mean” value. The same issue is present for the “Mean” of “Sex (male/female) having a value of “6/4”. In addition, the Applicant is asked to incorporate the units for the Mean, SD, Median and Range.
The quality of Table 4 in paragraph 83 and of Table 7 in paragraph 113 is poor which makes reading the content of said tables difficult. The Applicant is asked to amend the Specification with a higher quality image of said tables. It appears that the tables has been reproduced from the Supplemental material of the Applicant’s publication Jodele , s., et al.; “Variable eculizumab clearance requires pharmacodynamic monitoring to optimize therapy for thrombotic microangiopathy after hematopoietic stem cell transplantation “Biol. Blood Marrow Transplant, Feb 2016, 22(2):307-315, cited in the IDS filed 20 April 2018 and referred to in the Specification at paragraphs 42. The Applicant is asked to include a proper citation to said publication. 
At paragraph 113-114, the legend “2-3 Updated population PK model evaluation” is duplicated.
At paragraph 157 the Specification describes “Refer to procedure SC-58”. Said procedure is not described in the Specification. The Applicant is asked to delete the reference to said procedure or, to amend the specification to describe it.
At paragraph 163 a period is missing after “SC5b-9”.
At paragraph 228, the date of the cited reference should be 2015. See IDS filed 20 April 2018.
The citation in paragraph 223 is incomplete and should be amended as follows:
Jodele S, Davies SM, Lane A, et al. Refined diagnostic and risk criteria for HSCT-associated thrombotic microangiopathy: a prospective study in children and young adults. Blood, July 2014, 124(4):645-653. See IDS filed 20 April 2018.
At paragraph 283 the term “European journal of internal medicine” should be replaced with “European Journal of Internal Medicine”. See IDS filed 20 April 2018.
At paragraph 240 the term “American journal of hematology” should be replaced with “American Journal of Hematology”. See IDS filed 20 April 2018.
At paragraph 244 the date of the cited reference should be 2014. See IDS filed 20 April 2018. It is also noted that this reference is duplicated at paragraph 249.
At paragraph 251 the term “Respiratory medicine” should be replaced with “Respiratory Medicine”. See IDS filed 20 April 2018.
At paragraph 253 the term “pharmacometrics & systems pharmacology” should be replaced with “Pharmacometrics & Systems Pharmacology”. See IDS filed 20 April 2018.
The abbreviation of the term “microgram” is not consistent in the Specification. For example, paragraph 12 uses the abbreviation “g” while paragraph 117-118 the abbreviation used is “ug”. The Applicant is asked to review the abreactions used in the Specification and correct this inconsistency. The Examiner suggests maintaining the abbreviation “g” since this is the abbreviation used in the claims and the most widely recognized in the art.
Appropriate correction is requested.

Claim Objections
Claims 37 and 39 are objected to because of the following informalities:  
In claim 37, line 2 a colon (:) should be inserted after “comprising”.
In lines 11, 12, 13, 14, 15, 25, 27 and 31  the use of quotation marks in the parenthetical terms: “pre-sC5b-9”, “Dose”, “WT” and “t” is improper. Quotation marks are used either to mark the beginning and end of a title or quoted passage or, to denote a word used in a special manner or, to indicate that a word or phrase is regarded as slang or jargon or, is being discussed rather than used within the sentence. In the instant case, the words in the quotation marks represent abbreviations of the recited parameters and variables and, do not correspond to words being discussed used in a special manner, slang or jargon.
In claim 37, line 17 the article “a” should be inserted between “determining” and “predicted”  and, a comma (,) should be inserted between “individual” and “wherein”.
In claim 37, line 19 a parenthesis should be inserted to mark off “Dose/Vd” from “e-(Cl/Vd)*t”.
In claim 37, lines 21-22 the term “pre-C5b-9” should be replaced with “pre-sC5b-9” as this is the term used in lines 11-12 to refer to pretreatment plasma complement complex soluble C5b-9.
In claim 37,  the semicolon (;) at the end of each of lines 20 and 22 should be replaced by a comma (,) and, the semicolon between “...(WT/70)1.0” and “and” in line 23 should be replaced with a comma. The following amendment for claim 337 lines 17-24 is suggested:
“d) determining a predicted eculizumab plasma concentration (Cp) in said individual, wherein
Cp(plasma concentration of eculizumab(g/ml) in said individual)= (Dose/Vd)*e-(CL/Vd)*t[[;]],
CL(systemic clearance of eculizumab, measured in mL/h)=98.6 x (WT/70)0.75 x (pre-sC5b-9/422)0.73[[;]],
Vd (volume of distribution, measured in L)= 5.72 x (WT/70)1.0 [[;]], and
e=a mathematical constant, approximately equal to 2.71828;...”
In claim 37, lines 19, 20, 21 and 23 the multiplication symbol is used inconsistently in the claim. The Applicant is asked to use either the cross symbol “×” or an asterisk “*” to indicate the multiplication of the numbers or expressions. 
Claim 39 is objected to because it refers to a claim which has been cancelled. The claim recites “the method of claim 38”. In the current amendment, claim 38 is cancelled. If the Applicant’s intention is to set forth that claim 39 refers to the method of claim 37, the claim should be amended accordingly. 
Appropriate correction is requested.

Claim Interpretation of non-limiting recitations
The following recitations in the claims are not considered as limiting the scope of the claimed method for the reasons stated below.
“.....to generate a drug clearance curve” in claim 37, lines 25-26. This recitation is directed to an intended outcome of plotting time after dose (“t”) versus eculizumab clearance (CL). This recitation does not limit the scope of the claimed method because it does not recite a positive active step of generating a drug clearance curve.
“.....wherein said drug clearance curve is displayed on a device designed to display said drug clearance curve” in claim 39 and “.....said device being a handheld device” in claim 40. These recitations are directed to the device where the drug clearance curve is “displayed” and to the attributes of said device and, they do not further limit the method of claim 37.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 37 and 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification, while being enabling for determining a time when eculizumab plasma concentration will decline below a targeted therapeutically level of 100 g/ml based on a plot of predicted eculizumab plasma concentration vs time, does not reasonably provide enablement for “determining a time (“t”) after said initial eculizumab dose at which the plasma level of eculizumab is predicted to fall below a therapeutic level of 100g of eculizumab per ml of plasma in said individual, based on said dug clearance curve” wherein the drug clearance curve is generated by “plotting time after dose (“t”) as measured in hours versus eculizumab clearance (CL)” as required by claim 37.
This is a new grounds of rejection and is based on further consideration of the claims and as necessitated by the claim amendments herein.
  The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make  the invention commensurate in scope with these claims. 
Claim 37 is directed to a method of treating thrombotic microangiopathy (TMA) in an individual having undergone hematopoietic stem cell transplant (HSCT) comprising the steps of “....c) determining a predicted eculizumab plasma concentration (Cp) in said individual, wherein Cp(plasma concentration of eculizumab(g/ml) in said individual)= Dose/Vd*e-(CL/Vd)*t, CL(systemic clearance of eculizumab, measured in mL/h)=98.6 x (WT/70)0.75 x (pre-sC5b-9/422)0.73, Vd (volume of distribution, measured in L)= 5.72 x (WT/70)1.0, and e=a mathematical constant, approximately equal to 2.71828; e) plotting time after dose (“t”) as measured in hours versus eculizumab clearance (CL) to generate a drug clearance curve  and f) determining a time (“t”) after said initial eculizumab dose at which the plasma level of eculizumab is predicted to fall below a therapeutic level of 100 g of eculizumab per ml of plasma in said individual, based on said dug clearance curve”. See claim 37 lines 21-22 and 25-29.
As such, the Specification must describe how to determine a time at which the plasma level of eculizumab is predicted to fall below a therapeutic level of 100 g of eculizumab per ml of plasma based on a drug clearance curve, wherein the drug clearance plot is generated by plotting time after dose (“t”) versus eculizumab clearance (CL) and, wherein clearance (CL) is defined as 98.6 x (WT/70)0.75 x (pre-sC5b-9/422)0.73 with WT corresponding to the body weight of an individual and pre-sC5b-9 corresponding to a pretreatment plasma complement  complex soluble C5b-9 level.
In determining whether the full scope of a claim limitation is enabled, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without “undue experimentation.” See, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Wands, 858 F.2d 731, 736-37, 8 USPQ2d 1400, 1402 (Fed. Cir. 1988).
In Wands, the court set forth the following factors to consider when determining whether undue experimentation is needed: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
With regard to (1) and (2) claim 37 is directed to a method of treating thrombotic microangiopathy (TMA) in an individual having undergone hematopoietic stem cell transplant (HSCT). The method comprises the steps of determining a predicted eculizumab plasma concentration (Cp) in an individual, wherein Cp (plasma concentration of eculizumab (g/ml) in said individual)= Dose/Vd*e-(CL/Vd)*t, CL (systemic clearance of eculizumab, measured in mL/h)=98.6 x (WT/70)0.75 x (pre-sC5b-9/422)0.73, Vd (volume of distribution, measured in L)= 5.72 x (WT/70)1.0, and e = a mathematical constant, approximately equal to 2.71828. The method further comprises plotting time after dose (“t”) versus eculizumab clearance (CL) to generate a drug clearance curve and, determining a time (“t”) after an initial eculizumab dose at which the plasma level of eculizumab is predicted to fall below a therapeutic level of 100 g of eculizumab per ml of plasma in said individual and, wherein said determination is based on said dug clearance curve.
Thus, the written description must enable one of ordinary skill in the art as to how to determine a time at which the plasma level of eculizumab is predicted to fall below a therapeutic level of 100 g per ml wherein said determination is based on a drug clearance plot generated by plotting time after dose (“t”) versus eculizumab clearance (CL) and, wherein CL is defined as CL= 98.6 x (WT/70)0.75 x (pre-sC5b-9/422)0.73.
With regard to (3), (4) and (5) the art in the field of therapeutic drug monitoring and pharmacokinetics teaches how to determine a time at which the plasma level of a drug falls below a therapeutic level, from a plot of plasma concentration of the drug versus time.  See Figures 1 and 3, pages 1281 and 1283 in Wolff K. (2015) Pharmacokinetics. In: Stolerman I.P., Price L.H. (eds) Encyclopedia of Psychopharmacology. Springer, Berlin, Heidelberg, pages 1200-1415. See also Benet, L. Z. et al; “Basic Principles of Pharmacokinetics”, Toxicologic Pathology, Volume 23, Number 2, 1995, pages 115-123. As such, a person of ordinary skill in the art at the time of the invention would be enabled to determine a time at which the plasma level of eculizumab (drug) falls below a therapeutic level based on a plot of plasma concentration of eculizumab (drug) versus time. However, the state of the art at the time of the invention does not teach how to determine a time at which a plasma level of eculizumb or, any other drug, is predicted to fall below a therapeutic level based on a plot of time after dose versus clearance.
With regard to (6) and (7)  the Specification does not describe how to determine a time at which the plasma level of eculizumab is predicted to fall below a therapeutic level of eculizumab based on a drug clearance curve generated by plotting time after dose (“t”) versus eculizumab clearance (CL).
The Specification at paragraph 7, in reference to Figure 3, describes:
“FIG 3. Pretreatment plasma sC5b-9 concentration predicts eculizumab
clearance. Representative case of eculizumab serum concentrations time profiles simulated with mean population estimates are shown (Table 2) for 25-kg HSCT recipient receiving the eculizumab induction dose of 600 mg every 7 days as currently recommended for the same weight patient with aHUS. The y-axis shows predicted eculizumab serum concentration. The x- axis shows time in hours from the first eculizumab dose administered (hour 0) to the second dose given in 1
week (hour 168). The horizontal dotted line marks the suggested therapeutic eculizumab target above >99 mg/mL required for complement blockade. Eculizumab serum concentration-time clearance curves are marked in different shades and line types representing different plasma sC5b-9 concentration (from 200 to 800 ng/mL) at the start of eculizumab therapy (normal plasma sC5b-9 concentration is 74 to 244 ng/mL). Eculizumab elimination rate increases along with increasing plasma sC5b-9 concentration. This algorithm using patient’s actual weight, initial eculizumab dose (mg), and plasma sC5b-9 concentration value at the start of therapy allows prediction of the time when eculizumab serum concentration declines below required therapeutic level and when next medication dose should be given to sustain complement blockade.”

The Specification at paragraph 21, in reference to Figures 17A and 17B describes:
“FIGS 17A-B depict examples of eculizumab clearance after first dose in two different HSCT patients using proposed algorithm. The Y axis shows eculizumab serum concentration (g/mL) and the X axis shows time in hours after first eculizumab dose administration. Hour 0 is eculizumab administration time, hour 168 is time for weekly dosing in the current medication insert packet for eculizumab.”

See also paragraph 47, which also refers to Figures 17A and 17B  and describes the determination of a time, after a first eculizumab dose, in which the level of eculizumab will drop below a therapeutic level of 100 g/ml based on a clearance curve generated by plotting eculizumab concentration (g/ml) versus time  (hr). In particular, paragraph 47 describes:
“FIG 17B shows that after the first eculizumab dose, drug peak level is >650 g/mL (above therapeutic). The drug clearance curve generated indicates that the eculizumab drug level will drop below the therapeutic level of 100 g/mL 72 hours after drug
administration”.

 As such, the Specification describes how to determine a time at which the plasma level of eculizumab is predicted to fall below a therapeutic level of 100 g/ml based on a clearance curve generated by plotting eculizumab concentration (g/ml) versus time (hr). However, neither these portions of the Specification or any other portion of the Specification, describe how to determine a time at which the plasma level of eculizumab is predicted to fall  below a therapeutic level based on a plot of time after dose (“t”) versus us eculizumab clearance (CL). The skilled artisan, at the time of the invention, would not be enabled to determine a time at which the plasma level of eculizumab is predicted to fall below a therapeutic level based on a plot of time after dose (“t”) versus eculizumab clearance (CL) because the Specification does not provide guidance on how to make said determination. The Specification only provides guidance on how to make said determination from a clearance curve derived from a plot of eculizumab concentration (g/ml) versus time (hr).
With regard to (8) the broadest most reasonable interpretation of claim 37 is that it requires the determination of a time at which the plasma level of eculizumab is predicted to fall below a therapeutic level of 100 g/ml based on a clearance curve, wherein the clearance curve is generated by plotting time after dose (“t”)  versus clearance (CL) and, wherein clearance is defined as CL (systemic clearance of eculizumab, measured in mL/h)=98.6 x (WT/70)0.75 x (pre-sC5b-9/422)0.73. However, there is a significant degree of undue experimentation since a person of ordinary skill in the art would have to elucidate how to extract information pertaining the time at which the plasma level of eculizumab is predicted to fall below a therapeutic level from a plot of time after dose (“t”) versus clearance (CL). The skilled artisan would recognize that a plot of time after dose (“t”) versus clearance (CL), wherein clearance (CL) is equal to 98.6 x (WT/70)0.75 x (pre-sC5b-9/422)0.73, will not provide information on a time at which the plasma level of eculizumab is predicted to fall below a therapeutic level because none of the variables used to generate said plot pertains to eculizumab concentration. The only knowledge available to the skilled artisan at the time the invention was made was that, a determination of the time at which plasma levels of a drug fall below a therapeutic level could be determined from a clearance plot generated by plotting drug plasma concentration versus time. Based on the above, the Examiner submits that the Specification does not provide sufficient information to enable one of ordinary skill in the art to practice the invention of claim 37. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims.
If the Applicant’s intention is to set forth that the claim requires a step of generating an eculizumab clearance curve by plotting plasma concentration of eculizumab (Cp) versus time (t) and, determining a time, after administering an initial dose of eculizumab, at which plasma level of eculizumab is predicted to fall below a therapeutic level of 100 g of eculizumab per ml based on the generated eculizumab clearance curve, the claim should be amended accordingly.
Claims 39 and 40 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 37, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims and as necessitated by the claim amendments herein.
Claim 37, lines 15-16 recites: “c) determining an administered amount of said initial eculizumab dose (“Dose”), as measured in milligrams, to said individual”.
The recitation of determining an administered amount of said initial eculizumab dose is unclear for the following reasons. Firstly, the recitation of an administered amount of an initial eculizumab dose is unclear because the definition of dose is the amount of medicine taken a one time. See https://www.cancer.gov/publications/dictionaries/cancer-terms/def/dose. As such, this recitation is redundant and renders the claim indefinite as to whether the claim requires determining a fractional amount or portion of an initial “eculizumb” dose administered to the individual or, whether the claim requires determining an initial eculizumab dose administered to the individual. Secondly, the claim is unclear because there is no recitation in the claim that an initial amount of an initial eculizumab dose is administered to the the individual. Claim 37, lines 11-13 only recites that the pretreatment plasma complement complex soluble C5b-9 (“pre-sC5b-9) is determined “prior to administration of an initial eculizumab dose” which only informs when the pre-sC5b-9 is determined. However, there is no recitation in the claim that said initial eculizumab dose is actually administered to the individual or, that an amount of said initial eculizumab dose is administered. As such, the claim is unclear as to what is being determined. To obviate this rejection the examiner suggests amending the claim to include a positive active step of administering an initial dose of eculizumab after the step a) determining a pretreatment plasma complement complex soluble C5b-9 level or, after step b) determining a body weight but before step c) determining an administered amount of said initial eculizumab dose. Clarification is requested.
Claim 37, lines 17-20 recites: “d) determining predicted eculizumab plasma concentration (Cp) in said individual wherein Cp(plasma concentration of eculizumab(g/ml) in said individual)= Dose/Vd*e-(CL/Vd)*t;....”
The claim is unclear because there is no recitation in the claim that eculizumab plasma concentration has been predicted or, that the method includes a step of predicting an eculizumab plasma concentration. As such, it is unclear what is being determined. If the Applicant’s intention is to set forth that the method includes a step of determining eculizumab plasma concentration, the following amendment is suggested:
“d) determining  wherein
Cp(plasma concentration of eculizumab(g/ml) in said individual)= Dose/Vd*e-(CL/Vd)*t;....”
Clarification is requested.
Claim 37, lines 25-26 recites: 
“e) plotting time after dose (“t”) as measured in hours versus eculizumab clearance (CL) to generate a drug clearance curve;
f) determining a time (“t”) after said initial eculizumab dose at which the plasma level of eculizumab is predicted to fall below a therapeutic level of 100 g of eculizumab per ml of plasma in said individual, based on said dug clearance curve”.
This recitation is unclear for the following two reasons. Firstly, the recitation of “time after dose (“t”)” is unclear as to whether the “dose” pertains to the initial eculizumab dose (“Dose”) (see lines 12-13) or, to the dose of another drug or, to a subsequent eculizumab dose. Further, the recitation of “a time (“t”) after said initial eculizumab dose” without setting forth what is being done with the dose is unclear. The definition of “dose” is a quantity of a medicine or drug taken. As such, the broadest most reasonable interpretation of the claim is that it requires a time after an initial quantity of eculizumab which is unclear as to whether the time pertains to a time after the initial dose of eculizumab is administered or, whether the time pertains to the time after the initial dose of eculizumab becomes bioavailable or, whether the time pertains to the time after the initial dose of eculizumab is detected in plasma. Secondly, the recitation that the determination of the time at which eculizumab plasma level is predicted to fall below a therapeutic level of 100 g/ml is unclear.  As explained in the section of Claim interpretation of non-limiting recitations above, the recitation of “...to generate a drug clearance curve” in claim 37, line 26 does not limit the scope of the claim because it recites an intended outcome of the step of plotting time after dose (“t”) versus eculizumab clearance (CL). Since there is no positive active step of generating a drug clearance curve, the claim is unclear as to what is the basis for determining the time at which the plasma level of eculizumab is predicted to fall a therapeutic level of 100 g/ml. If the Applicant’s intention is to set forth that the method of claim 37 includes a step of generating a drug clearance curve, the claim should be amended accordingly. Thirdly, the claim is unclear as to what is being determined from said generated “drug clearance curve”. The broadest most reasonable interpretation of plotting time (“t”) after dose versus eculizumab clearance (CL) is that the y-axis variable is time after dose (“t”) and, the x-axis variable is eculizumab clearance (CL). Eculizumab clearance (CL) is defined in the claim at lines 21-22 as: “CL (systemic clearance of eculizumab, measured in mL/h)=98.6 x (WT/70)0.75 x (pre-C5b-9/422)0.73”. Since weight (“WT”) and “pre-C5b-9 are constants, the solution of this equation is a constant value. Plotting of time versus a constant value will produce a line along the vertical axis wherein the line is a constant clearance (CL) value. This plot would not provide information on plasma levels of eculizumab and would not provide the basis for determining a time at which the plasma level of eculizumab is predicted to fall below a therapeutic level of 100 g of eculizumab per mL of plasma. Clarification is requested.
The Specification at paragraph 47, in reference to Figures 17A and 17B describes:

“FIG 17B shows that after the first eculizumab dose, drug peak level is >650 g/mL (above therapeutic). The drug clearance curve generated indicates that the eculizumab drug level will drop below the therapeutic level of 100 g/mL 72 hours after drug
administration”.

Figure 17B is reproduced below:

    PNG
    media_image3.png
    520
    753
    media_image3.png
    Greyscale



If the Applicant’s intention is to set forth that the claim requires a step of generating an eculizumab clearance curve by plotting plasma concentration of eculizumab (Cp) versus time (t) and, determining a time, after administering an initial dose of eculizumab, at which plasma level of eculizumab is predicted to fall below a therapeutic level of 100 g of eculizumab per ml based on the generated eculizumab clearance curve, the claim should be amended accordingly.
	Claims 39 and 40 are rejected for depending on a rejected base claim.
35 USC § 112(b) Rejections- Response to Arguments
Applicant’s arguments filed on 23 December 2021 have been considered. A new grounds of rejection based on further consideration of the claims and, as necessitated by the claim amendments herein has been set forth. 

35 USC § 101 Rejections- Response to Arguments
Applicant’s arguments filed on 23 December 2021 have been considered.
(A) Claims 37, 39 and 40, as currently amended, appear to be statutory and patent-eligible under 35 USC § 101 because, while claim 37 recites the steps of:
d) determining a predicted eculizumab plasma concentration (Cp) in said individual, wherein Cp(plasma concentration of eculizumab(g/ml) in said individual)= Dose/Vd*e-(CL/Vd)*t, CL(systemic clearance of eculizumab, measured in mL/h)=98.6 x (WT/70)0.75 x (pre-sC5b-9/422)0.73, Vd (volume of distribution, measured in L)= 5.72 x (WT/70)1.0, and e=a mathematical constant, approximately equal to 2.71828; e) plotting time after dose (“t”) as measured in hours versus eculizumab clearance (CL) to generate a drug clearance curve  and,  f) determining a time (“t”) after said initial eculizumab dose at which the plasma level of eculizumab is predicted to fall below a therapeutic level of 100 g of eculizumab per ml of plasma in said individual, based on said dug clearance curve, which encompass abstract ideas as mathematical calculations and mental processes, respectively, claim 37 also recites elements in addition to said abstract ideas, which when considered in combination, are not well-understood, routine an conventional in the field of therapeutic drug monitoring and, thereby provide an inventive concept under step 2(B) of the patent eligibility analysis. These elements include a) determining a pretreatment plasma complement complex soluble C5b-9 level, prior to administration of an initial eculizumab dose, b) determining body weight, c) determining an administered amount of eculizumab, e) plotting time after dose versus eculizumab clearance and g) administering an eculizumab dose subsequent to an initial eculizumab dose at a time ("t") after said initial eculizumab dose at which the plasma level of eculizumab is predicted to fall below a therapeutic level. Further, the step of g) administering an eculizumab dose subsequent to an initial eculizumab dose at a time ("t") after said initial eculizumab dose at which the plasma level of eculizumab is predicted to fall below a therapeutic level of 100 g per mL of plasma is an additional element that uses the recited judicial exception to effect a particular treatment for thrombotic microangiopathy (TMA) in an individual having undergone hematopoietic stem cell transplant (HSCT). That is, the determination of the time at which the plasma level of eculizumab is predicted to fall below a therapeutic level of 100 g of eculizumab per mL of plasma (abstract idea) is used in a meaningful manner to limit the claim so that the administration of a subsequent dose of  eculizumab dose is only performed when it is determined that the level of eculizumab is predicted to fall below said therapeutic level. As such, under step 2(A) Prong two the abstract ideas are integrated into a practical application. 
35 USC § 102 Rejection- Response to Arguments
Applicant’s arguments filed on 23 December 2021 have been considered.
(B) Claims 37, 39 and 40, as currently amended, appear to be free of art under 35 USC §102 and 35 USC §103 as the prior art does not teach of fairly suggests a method of treating thrombotic microangiopathy (TMA) in an individual having undergone hematopoietic stem cell transplant (HSCT), comprising the steps of determining a predicted eculizumab plasma concentration (Cp) in said individual, wherein Cp(plasma concentration of eculizumab(g/ml) in said individual)= Dose/Vd*e-(CL/Vd)*t, CL(systemic clearance of eculizumab, measured in mL/h)=98.6 x (WT/70)0.75 x (pre-sC5b-9/422)0.73, Vd (volume of distribution, measured in L)= 5.72 x (WT/70)1.0 and determining a time (“t”) after said initial eculizumab dose at which the plasma level of eculizumab is predicted to fall below a therapeutic level of 100 g of eculizumab per mL of plasma.
The closest related prior art to Jodele (in Jodele, S. et al; “Eculizumab Therapy in Children with Severe Hematopoietic Stem Cell Transplantation Associated Thrombotic Microangiopathy” Biol Blood Marrow Transplant 20 (2014) 518-525, cited in the previous office action) teaches a method for treating HSCT-TMA in children with eculizumab. Jodele teaches the determination of a pre-treatment plasma complement complex soluble C5b-9 level in a patient, the determination of body weight of the patient, the determination of an initial dose of eculizumab administered to the patient and the administration of a subsequent doses of eculizumab to said patient. However, there is no teaching or suggestion in Jodele for determining a predicted eculizumab plasma concentration (Cp) wherein the plasma concentration (Cp) is a function of the systemic clearance of eculizumab (CL) defined as CL=98.6 x (WT/70)0.75 x (pre-sC5b-9/422)0.73 as recited in claim 37. Further, in Jodele the administration of the subsequent doses of eculizumb to the patient was not based on a determination of the time at which the plasma level of eculizumab would be predicted to fall below a therapeutic level of 100 g per mL of plasma, but rather it was based on testing of serum levels in order to maintain a through concentration > 99g/ml. 

Conclusion
No claims are allowed.



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1631